Order unanimously modified by eliminating the provision for the examination of Mergenthaler Linotype Co., through Charles F. Lueek, its comptroller, and the provision directing Mergenthaler Linotype Co. to produce its books and records. The examination of the other witnesses should proceed as unusual circumstances are present justifying the granting of their examinations, the dates for said examinations to proceed to be fixed in the order. Ho opinion. Settle order on notice. Present " — 'Glennon, J. P., Dore, Cohn, Van Voorhis and Shientag, JJ.